Citation Nr: 1042272	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a low back disorder.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a sleep disorder, to include night 
sweats and as an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen 
a service connection claim for a multiple joint pain disorder, to 
include as undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 19, 1989 to November 
28, 1989, from September 27, 1990 to May 13, 1991 and from March 
15, 2003 to June 2, 2003, with National Guard service August 1980 
to June 2004.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
finds that the Veteran's claims must be returned to the RO to 
ensure due process.  

On the Veteran's Appeal to the Board of Veterans' Appeals (VA 
Form 9), received by the RO in February 2006, he requested a 
personal hearing at the local RO before a Veteran's Law Judge; 
however, on an Appeal Hearings Options form (submitted with the 
VA Form 9), he requested a personal hearing at the local RO 
before a Decision Review Officer (DRO).  In April 2008, the 
Veteran was provided a local hearing before a DRO; however, he 
was not scheduled for a local RO hearing before a Veteran's Law 
Judge.  

The Board construes the Veteran's statements to convey a desire 
to have a hearing before a DRO and, if not favorably resolved, 
before a Veteran's Law Judge.  In any event, the Veteran has made 
no subsequent statement, or indication, withdrawing his request 
for a hearing before a member of the Board.  Therefore, the 
Veteran should be scheduled for a Travel Board hearing at the 
local RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule him for a hearing before a Veterans 
Law Judge, sitting at the appropriate RO, in 
accordance with applicable laws and 
regulations.  A copy of the notice sent to 
the Veteran should be associated with the 
claims folder.  After the hearing is 
conducted, or the Veteran withdraws the 
hearing request, or he fails to report for 
the scheduled hearing, the claims folder 
should be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


